Citation Nr: 1517983	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include herpes simplex keratitis.  

2.  Entitlement to a disability rating greater than 10 percent for residuals of right leg mid-tibial stress fracture.

3.  Entitlement to a disability rating greater than 10 percent for residuals of left leg mid-tibial stress fracture.

4.  Entitlement to a disability rating greater than 10 percent for bilateral pes planus.

5.  Entitlement to a compensable disability rating for scars, status post cellulitis, of the right forearm, left upper arm, and left hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to April 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the record shows that the Veteran does not work, and he goes to school and studies accounting.  See e.g., July 2009 VA treatment record.  Because there is no indication in the record as of this date that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disability, a TDIU has not been raised by the record and is not before the Board.  

The issues of (a) entitlement to service connection for a bilateral eye disorder, to include herpes simplex keratitis; (b) entitlement to a disability rating greater than 10 percent for residuals of right leg mid-tibial stress fracture; (c) entitlement to a disability rating greater than 10 percent for residuals of left leg mid-tibial stress fracture; and, (d) entitlement to a disability rating greater than 10 percent for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

During the entire appeal period, the Veteran's scars, status post cellulitis, of the right forearm, left upper arm, and left hand, are manifested by scarring; but not by painful scar, unstable scar, areas of scarring approximating 6 square inches (39 sq. cm.) or greater, or functional impairment under the ordinary conditions of daily life including employment.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a compensable rating for scars, status post cellulitis, of the right forearm, left upper arm, and left hand, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication notice by letter in June 2010, in which the Veteran was notified of the evidence necessary to support the claims for increased ratings.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letters also discussed how VA determines the effective date and disability rating.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in June 2010 and December 2012.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's scar manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Scars

The Veteran's service-connected scars, status post cellulitis, of the right forearm, left upper arm, and left hand, are currently rated as noncompensable for the entire period on appeal under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  The Veteran contends that this rating does not accurately depict the severity of his disability.   See April 2010 claim.  

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a maximum rating of 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Under DC 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.  

Under DC 7805, for other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804, the Board must evaluate disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's scars are currently rated under DC 7805.  Because DC 7805 contemplates the Veteran's service-connected scars and their manifestations, the Board concludes that the Veteran is appropriately rated under DC 7805.

Here, the Veteran denies any history and symptoms involving scars of the left hand and arm.  See June 2010 VA examination.  The Veteran's scarring of the right forearm has an area of at most 8 sq. cm.  See id.  There is no lay allegation and no medical evidence to show that the Veteran's scars are painful or unstable.  The Veteran also denies any limitation of function and any occupational impairment resulting from the right forearm scar.  See June 2010 and December 2012 VA examinations.  Because the Veteran's scars are not shown to be manifested by painful scar, unstable scar, areas of scarring approximating 6 square inches (39 sq. cm.) or greater, or functional impairment under the ordinary conditions of daily life including employment, the Board finds that during the entire appeal period, the criteria for a compensable rating for scars, status post cellulitis, of the right forearm, left upper arm, and left hand, have not been met or approximated.  See 38 C.F.R. §§ 4.10, 4.118, DCs 7801, 7802, 7804, 7805.  Therefore, for the entire period on appeal, a compensable disability rating for scars, status post cellulitis, of the right forearm, left upper arm, and left hand, is not warranted.  38 C.F.R. § 4.7.  

At no point during the appeal period have the criteria for a compensable rating been met for scars, status post cellulitis, of the right forearm, left upper arm, and left hand.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a compensable disability rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 



If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected scars, status post cellulitis, of the right forearm, left upper arm, and left hand, which are manifested by scarring.  The rating assigned contemplates the Veteran's areas of scarring and level of functional impairment.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for residuals of right leg and left leg mid-tibial stress fracture, each rated as 10 percent disabling; bilateral planus, rated as 10 percent disabling; and, scars, status post cellulitis, of the right forearm, left upper arm, and left hand, rated as noncompensable.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected scars, status post cellulitis, of the right forearm, left upper arm, and left hand, result in further disability when looked at in combination with his other service-connected disabilities.  


ORDER

Entitlement to a compensable disability rating for scars, status post cellulitis, of the right forearm, left upper arm, and left hand, is denied.


REMAND

The Veteran contends that he has a pre-existing bilateral eye disorder, diagnosed during the appeal period as herpes simplex keratitis, that was aggravated by service beyond the natural progress.  However, it is unclear whether a right eye disorder clearly and unmistakably preexisted service.  See August 2005 entry examination (noting a left eye defect, and a "possible bacterial corneal ulcer" of the right lower lid); see also August 19, 2005, service treatment record after entry into service (diagnosing status post infectious keratitis).  The Veteran was afforded a VA examination in September 2010 that is inadequate as the September 2010 examiner found that the bilateral herpes simplex keratitis preexisted service and did not provide an opinion as to whether the Veteran's bilateral herpes simplex keratitis was aggravated by service.  Thus, the Veteran should be afforded a new VA examination to determine whether the Veteran's left eye disorder was aggravated beyond the natural progress by service, and to determine the etiology of the right eye disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran was last afforded VA medical examinations regarding bilateral pes planus and the bilateral lower extremities in December 2012, during which no swelling of the feet and no instability was noted.  Since the December 2012 VA examinations, the Veteran has reported additional functional loss of the knees, ankles, and feet due to pain, recurrent swelling of the feet, and instability.  See January 2013 Form 9.  Based on reports of worsening symptoms, and the fact that Veteran has not been examined since December 2012, the Board finds that new VA examinations are warranted to determine the current nature and severity of the Veteran's bilateral lower extremities and bilateral pes planus.  See 38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding treatment records regarding the eyes, bilateral legs, and bilateral feet, to include records from the following:

a. The ophthalmologist in Dallas, TX. See July 2009 VA treatment record.  

b. Any other private treatment provider. 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Please obtain outstanding relevant VA treatment records from March 2010 to present.   

3. Afterwards, please schedule the Veteran for VA examinations with an examiner who did not perform the December 2012 VA examinations to determine the current severity of the Veteran's bilateral leg disabilities and bilateral pes planus.  

(a) Regarding bilateral pes planus:  The examiner is asked to please address the current nature and severity of the Veteran's bilateral pes planus.  For purposes of this opinion, please include the following:

(1) Whether any of the following is present:  Weight-bearing line over or medial to great toe, inward bowing of the tendoachillis, pain on manipulation and use of the feet, bilateral or unilateral.  

(2) Whether any of the following is present:  Objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; and/or characteristic callosities.  

(3) Whether any of the following is present:  Marked pronation; extreme tenderness of plantar surfaces of feet; marked inward displacement and severe spasm of the tendo achillis on manipulation; and/or disability not improved by orthopedic shoes or appliances.

(4) Whether the Veteran has loss of use of the right and/or the left foot.  

(b) Regarding the bilateral legs:  The examiner is asked to please address the current nature, severity, and all symptoms of the residuals of bilateral leg mid-tibial stress fracture.  

For purposes of the opinion, please note the extent of limitation of the bilateral knees and bilateral ankles in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present for the left and right knee due to swelling, instability, weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

4. Afterwards, please schedule the Veteran for a VA eye examination with a physician with appropriate expertise to determine the etiology of a bilateral eye disorder.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

(a) Regarding the right eye:  

(1)  Please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's current right eye disorder pre-existed active service.

(2) If so, please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing right eye disorder WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disorder.

(3) If any responses in (1) and (2) above are negative, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that the right eye disorder manifested in service or is etiologically related to service.




(b) Regarding the left eye:  

(1) Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that there was an increase in severity of the pre-existing left eye disorder during service.    

(2) If there was an in-service increase in severity of the pre-existing left eye disorder, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such increase was due to the natural progress of the left eye disorder.

In rendering these opinions, the examiner's attention is invited to the August 2005 entry extermination (noting a left eye defect, and a "possible bacterial corneal ulcer" of the right lower lid); the August 19, 2005, service treatment record after entry into service (diagnosing status post infectious keratitis); the Veteran's in-service complaints of cloudy vision and eye problems; and, treatment records showing scarring of the bilateral eyes.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the September 2010 VA eye examination is inadequate as the September 2010 examiner found that the Veteran's bilateral herpes simplex keratitis preexisted service, but he did not provide an opinion as to whether the Veteran's bilateral herpes simplex keratitis was aggravated by service.  Further, the September 2010 examiner did not explain whether it was clear and unmistakable that the right eye disorder preexisted service, given that a "possible bacterial corneal ulcer" of the right lower lid was noted on entry into service.   

5. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


